            Case 1:19-cv-01123-JGK Document 12 Filed 04/12/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X
ELLIS KAPLAN,                                         :
                                                      :
                                   Plaintiff,         :   Docket No. 1:19-cv-1123-JGK
                                                      :
                   - against -                        :
                                                      :
BARSTOOL SPORTS, INC.                                 :
                                                      :
                                   Defendant.         :
                                                      X



                                          JOINT RULE 26(F) REPORT

         Plaintiff Ellis Kaplan and Defendant Barstool Sports, Inc. (“Barstool”), by and through

their undersigned attorneys, hereby submit the following Rule 26(f) Report. All parties met and

conferred on April 11, 2019, and this report was prepared based on those discussions.

A.       Description of the Case

         Plaintiff Ellis Kaplan brings a copyright infringement action against Barstool alleging

that Barstool reproduced and displayed Mr. Kaplan’s photograph of the St. Johns University

Kappa Sign fraternity home in Queens, New York on its website. Kaplan seeks statutory

damages or actual damages and profits against Barstool. In addition, Kaplan brings a second

claim of removal of copyright management information under Section 1202(b) of the DMCA for

removing Kaplan’s gutter credit attributing him as the photographer of the photograph. Barstool

denies the allegations, and has asserted various affirmative defenses.

B.       Rule 26(a) Initial Disclosures

         The parties will exchange initial disclosures pursuant to Rule 26(a) of the Federal Rules

of Civil Procedure by May 17, 2019.




4834-7490-0881v.1 0032280-000016
12611487.2
              Case 1:19-cv-01123-JGK Document 12 Filed 04/12/19 Page 2 of 4



C.       Requests for Production

         The parties will serve their first requests for production of documents by May 24, 2019.

D.       Interrogatories

         The parties will serve their first interrogatories by May 24, 2019.

E.       Leave to Amend/Add Additional Parties

         The last day for the parties to amend their pleadings or add additional parties without

leave of Court will be July 12, 2019

F.       Requests to Admit

         The parties will serve their first requests to admit by August 9, 2019.

G.       Close of Fact Discovery

         Fact discovery will close by October 25, 2019.

H.       Close of Expert Discovery

         Expert discovery will close by December 13, 2019.

I.       Summary Judgment Motions

         Any summary judgment motions will be due on or before January 17, 2020. Any

opposition thereto will be due on February 7, 2020. Any reply thereto will be due on

February 14, 2020.

J.       Other Matters

         1.       Electronic Discovery:

         The parties anticipate that discovery in this case will involve the production of hard copy

documents and electronically stored information (“ESI”). The parties will meet and confer in

good faith throughout the course of discovery in an effort to avoid the need for any formal

motions related to discovery of ESI. The parties agree that they are under no obligation to

preserve or search ESI on backup tapes/media (including both disaster recovery and



12611487.2
                                                  2
              Case 1:19-cv-01123-JGK Document 12 Filed 04/12/19 Page 3 of 4



archival/retention), webpages, instant messaging systems, PDAs, paging devices, and mobile

telephones from ESI. The parties reserve the right to revisit this agreement in the event that it

appears that specific, narrowly-tailored, materially relevant discovery can be obtained from no

other source and a party would be substantially prejudiced by its non-production. In any event,

the parties reserve all of their rights to oppose requests for such discovery. Although the parties

have agreed that certain sources of data (which are not reasonably accessible) need not be

preserved, it is not the intention of the parties to use this agreement to intentionally delete

evidence in this case.

         2.       Issues Relating to Claims of Privilege

         The parties shall produce privilege logs within a reasonable time after production. The

parties will confer in good faith on the ways to minimize the burden of privilege logs. The

parties agree that any inadvertent disclosure of privileged material in the course of discovery

shall not constitute a waiver of privilege, provided that the party who made the inadvertent

disclosure promptly notifies the other party upon becoming aware of the disclosure.

         3.       Changes to Limitations on Discovery

         The parties do not anticipate any additional changes to or limitations on discovery at this

time.

         4.       Protective Order

         The parties recognize that this matter may require the production of sensitive commercial

information and therefore agree that it is appropriate to enter into a protective order to govern the

handling of such information. Before documents are produced, the parties will execute a

stipulated pre-trial protective order for this Court’s approval.




12611487.2
                                                   3
             Case 1:19-cv-01123-JGK Document 12 Filed 04/12/19 Page 4 of 4



K.       Settlement Discussions

         During the April 11, 2019 meet and confer, the parties discussed the possibility of

settlement, as required.

L.       Trial

         Based on the claims currently advanced by Plaintiff, the parties contemplate that trial in

this matter will take 2-3 full days, but reserve the right to revise this estimate after the scope of

the case becomes clearer. The parties do not consent to trial before a magistrate judge. The

parties request that the cased be tried before a jury.

Dated: New York, New York
       April 12, 2019


        LIEBOWITZ LAW FIRM, PLLC                         BRYAN CAVE LEIGHTON PAISNER LLP

        /s/ Richard Liebowitz                            /s/ Benjamin F. Sidbury
        With the express written permission of           Noah M. Lerman
        Richard P. Liebowitz                             1290 Avenue of the Americas
        11 Sunrise Plaza, Suite 305                      New York, New York 10104
        Valley Stream, New York 11580                    Tel: (212) 541-2000
        Tel.: 516-233-1660                               Fax: (212) 541-1462
        E-mail: RL@liebowitzlawfirm.com                  E-mail: noah.lerman@bclplaw.com

        Attorneys for Plaintiff Ellis Kaplan             Benjamin F. Sidbury
                                                         301 South College Street, Suite 3900
                                                         Charlotte, NC 28202
                                                         Tel: (704) 749-8999
                                                         Fax: (704) 749-8990
                                                         E-mail: ben.sidbury@bclplaw.com

                                                         Attorneys for Defendant Barstool Sports, Inc.




12611487.2
                                                   4
